DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. FR 1 870 648, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior application does not disclose the details of the partition, e.g. the mechanisms for translation between a stowed and deployed state. Accordingly, the claims are not entitled to the benefit of the prior application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes legal phraseology (e.g. “said”) and “curtain flexible” should be --flexible curtain--.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 2, 4, 8, and 10-12 are objected to because of the following informalities:  
Claim 1, line 7, “curtain flexible” should be --flexible curtain--;
Claim 2, line 2, “it” should specifically refer to the structure;
Similarly for claims 8 and 10-12;
Claim 2, lines 3-4, “a stowed position” should be --the stowed position--;
Similarly for claim 4;
Claim 2, line 5, “a deployed position” should be --the deployed position--;
Similarly for claim 4;
Claim 12, line 2, “the rotary roller” should be --the rotating roller--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites a return spring configured to “tighten” the curtain, however it is unclear as to what this refers. The disclosure refers to “tensioning” the curtain, however this is not the same as “tightening.”

Claim 18 recites the limitation "the assembly of seats" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phyper (US 5 887 637).

Regarding independent claim 1:
Phyper discloses a removable closing device capable of being used in aircraft comprising:
a frame (generally 30) comprising at least one upright (36L/R), the frame comprising at least one fixation interface including a structural element (58 or 60);
a curtain assembly comprising a flexible curtain (38); and
at least one guiding device (40, 42, 43, 106, etc.) for ensuring translation guiding of the curtain with respect to the upright (Fig 1; col 4, lines 22-31);
so that the curtain is able to be moved in a direction of movement parallel to a longitudinal direction of the upright between stowed and deployed positions (col 4, lines 17-21).

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Phyper discloses a drum (48, 100), on which the curtain can be rolled, so that the curtain is able to be stowed or deployed.
Regarding claims 5-7:
The discussion above regarding claim 1 is relied upon.
Phyper discloses the guiding device is a belt device, the belt device comprising first and second pulleys (42 and 43) rotating connected to the frame and a belt (40, 106, etc.) cooperating with the pulleys, and a connecting device (54) providing a connection between the belt and curtain assembly.

Regarding claim 8:
The discussion above regarding claim 1 is relied upon.
Phyper discloses a deployment assistance spring for the curtain (col 8, lines 20-21).

Regarding claims 11 and 12:
The discussion above regarding claim 1 is relied upon.
Phyper discloses at least one rotating roller (50; rotation seen in Figs 2A-B) capable of rolling along a wall of the upright when the curtain is moved, and a stop (col 5, lines 62-64) with which the roller comes into contact.

Regarding claim 13:
The discussion above regarding claim 1 is relied upon.
Phyper discloses the upright defining a housing in which the guiding device is at least partially arranged (as seen in e.g. Figs 1 and 2A).


Regarding claim 14:
The discussion above regarding claim 1 is relied upon.
Phyper discloses the curtain assembly comprising a rigid transversal bar (50) fixed to one end of the curtain, the bar able to slide inside a groove made in the upright (as seen in e.g. Figs 1 and 6A).

Claim(s) 1, 2, 5-7, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gambon (US 1 134 326).

Regarding independent claim 1:
Gambon discloses a removable closing device capable of being used in aircraft comprising:
a frame (generally 11) comprising at least one upright (each side), the frame comprising at least one fixation interface including a structural element (16);
a curtain assembly comprising a flexible curtain (1); and
at least one guiding device (6, 26, etc.) for ensuring translation guiding of the curtain with respect to the upright (Fig 1);
so that the curtain is able to be moved in a direction of movement parallel to a longitudinal direction of the upright between stowed and deployed positions (Fig 1; page 1, lines 8-11).

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Gambon discloses a drum (3), on which the curtain can be rolled, so that the curtain is able to be stowed or deployed.

Regarding claims 5-7:
The discussion above regarding claim 1 is relied upon.
Gambon discloses the guiding device is a belt device, the belt device comprising first and second pulleys (26 and outer section of 3) rotating connected to the frame and a belt (6) cooperating with the pulleys, and a connecting device (12) providing a connection between the belt and curtain assembly.

Regarding claim 10:
The discussion above regarding claim 1 is relied upon.
Gambon discloses a return spring (23) to tension the curtain.(page 2, lines 8-11).

Regarding claim 14:
The discussion above regarding claim 1 is relied upon.
Gambon discloses a rigid transversal bar (12) fixed to one end of the curtain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phyper (‘637).

The discussion above regarding claim 1 is relied upon.
Phyper discloses a roller-spring curtain, but does not disclose a curtain that is entirely translatable (not wound) or folded as an accordion.
The examiner takes Official Notice that translatable or accordion-fold panels are well-known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Phyper to use a translatable or accordion-type curtain as the examiner takes Official Notice that translatable or accordion-fold panels are well-known in the art, as they are alternative constructions for predictably providing a movable partition, to reduce the complexity of the system (by removing the need for a drum, et al.).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phyper (‘637) in view of Pommat et al. (US 4 252 172).

The discussion above regarding claim 8 is relied upon.
Phyper discloses a spring-loaded curtain, but does not disclose the spring as a torsion spring fixed to the frame and pulley.
Pommat teaches a deployable curtain having torsion springs (30) connected between the frame and pulley which increases in tension as the curtain is unwound (col 4, lines 11-32).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Phyper to use a torsion spring between the frame and pulley as taught by Pommat in order to provide a spring-loaded curtain in a predictable manner, enabling the curtain to be biased toward retraction as the spring force increases during deployment, thus making it easier to stow the curtain for non-use and visibility.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phyper (‘637) in view of Steffi (US 9 074 414).

The discussion above regarding claim 2 is relied upon.
Phyper discloses a drum between uprights, but does not disclose the uprights connected by a box in which the drum is at least partially arranged.
Steffi teaches a deployable curtain stored on a drum in a housing (28) to protect the base, drum, and curtain (col 6, lines 19-20).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Phyper to use a drum housing as taught by Steffi for the predictable advantage of protecting the base, drum, and curtain from external damage (water, debris, impact, etc.).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phyper (US 5 887 637) in view of Henshaw (US 2014/0035330).


The discussion above regarding claim 1 is relied upon.
Phyper discloses a partition for room dividers (col 3, line 63 – col 4, line 1), but does not disclose the partition between seat shells of an aircraft.
Henshaw teaches an aircraft seating arrangement having a movable partition (46) between seat shells (Figs 4-6; [0053]) to allow conferencing an line of sight between neighboring seats ([0054]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Phyper to use the partition between seats of an aircraft as taught by Henshaw for the predictable advantage of selectively providing privacy or access between neighboring seats of an aircraft.
Note: the uprights would be fixed to the shells via a “fixation interface” (i.e. at least a location and/or surface in which the partition uprights are adjoined or integrated) in operation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 13, 14, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, and 11-15 of copending Application No. 17/632,216 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a narrower concept of the structure of the curtain movable along uprights, specifically citing more detail regarding the actuating system (motor). A genus is anticipated by the species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619